DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed October 15, 2021. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (US 2014/0273064; hereinafter “Smith””) in view of Lindberg (US 2009/0153836).
As to claims 1-3, 7 and 9-11, Smith teaches a method for determining the thrombocyte count in a capillary blood sample, comprising the steps of: 
a. providing a capillary blood sample subjected to anticoagulant treatment with EDTA at sample collection (see para [0106] et seq.); 
b. diluting said sample by a dilution factor of 1:10 to 1:2000, in a non-lytic buffer (sub-microliter aliquots of blood were taken from the tube and diluted between 5 and 20 times in a solution of phosphate buffered saline (PBS) containing 0.1 mM to 0.3 mM sodium dodecyl sulfate (SDS), such that the total volume of the resulting mixture was 10 microliters, see para [0105] et seq.); 
c. incubating the diluted sample for a duration of 23-300 s in the presence of an amount of EDTA for reducing platelet aggregation (incubate at ambient temperature for several minutes, wherein the term “several” is known in the art as generally meaning 3 minutes or so, see para [0106] et seq.); 
d. is optional and therefore not required; and 
e. determining the thrombocyte count from the incubated sample (see para [0052] et seq.); 
wherein the steps b, c, e and optionally d are performed in an integrated device comprising:
a. a receiver for a sampling device containing the capillary blood sample subjected to anticoagulant treatment with EDTA at sample collection;
b. a dilution element for diluting said sample in a non-lytic buffer; and
c. a detector for determining the thrombocyte count from the diluted sample (see para [0104] and Fig. 9).
Smith does not explicitly teach the dilution factor is 1:150 to 1:300, the second dilution factor is 1:100-1:300, and 0.1-5 mM of EDTA.   However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the claimed amount of dilution factor, EDTA, and incubation time would have been obvious to one of ordinary skill in the art to determine through routine experimentation in an effort to optimize the operational parameters of the time, amounts, and throughput. 
	As to claim 10, it is expected that the patient sample in Smith is not from a patient afflicted with EDTA-dependent pseudothrombocytopenia since this is would result in less accurate counts of platelet (see applicant’s own admission on page 1, line 23 et seq.) 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (US 2014/0273064; hereinafter “Smith””) in view of Faivre et al., (US 2011/0002526; hereinafter “Faivre”).
Smith does not specifically teach step (d), which is not optional in claim 4. In Faivre teaches a method for determining the thrombocyte count in a capillary blood sample, comprising the steps of:
a. providing a capillary blood sample (note the use of a micropipette which collects a volume of said sample of blood, prior to said mixing step, may lie in the range 1 microliters to 100 microliters see para 0031] et seq. of Faivre, which reads on applicant’s capillary range of blood defined in as 20 microliters,) subjected to anticoagulant treatment with EDTA at sample collection (sample of whole blood is taken on an anticoagulant such as ethylene-diamine-tetraacetic (EDTA) acid deposited dry at a concentration of 1.8 milligrams per milliliter (mg/mL),see para [0046] et seq.);
b. diluting said sample by a dilution factor of 1:10 to 1:2000, in a non-lytic buffer (a volume of 5 microliters of the sample is mixed with 45 microliters of saline buffer (phosphate buffer saline (PBS)), thereby diluting it ten times, see para [0067] et seq.);
c. incubating the diluted sample for a duration of at least 23 s in the presence of an amount of EDTA efficient for reducing platelet aggregation (incubate at ambient temperature, in the dark, for 15 minutes, see para [0049] et seq.);
d. diluting the incubated sample in a second dilution step prior to determining the thrombocyte count from the incubated sample (after incubation, the sample E obtained by mixing blood with the diluent and the various reactions (anticoagulant, anti-activator, marked antibody) is inserted into a fluidic chamber FC, see para [0051] et seq.); and
e. determining the thrombocyte count from the incubated sample (see para [0052] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in Smith, the diluting step of Faivre, as it would have been obvious to one of ordinary skill in the art to determine through routine experimentation in an effort to optimize the operational parameters of the time, amounts, throughput, etc.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, and 9-11 have been considered but are moot because the new ground of rejection above.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798